 

Exhibit 10.20

[*| Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

DEVELOPMENT, MANUFACTURING, AND SUPPLY AGREEMENT

THIS DEVELOPMENT, MANUFACTURING, AND SUPPLY AGREEMENT, together with exhibits
attached hereto (the “Agreement”), effective as of March 27th, 2007 (the
“Effective Date”), is entered into by and between DIADEXUS, INC., organized
under the laws of Delaware and having its principal place of business at 343
Oyster Point Boulevard, South San Francisco, California 94080, United States of
America (“diaDexus”), and DENKA SEIKEN, organized under the laws of Japan and
having its principal place of business at 3-4-2 Nihonbashi Kayabacho, Chuo-ku,
Tokyo 103-0025, Japan (“Denka Seiken”). diaDexus and Denka Seiken may each be
referred to herein individually as a “Party” or, collectively, as “Parties.”

RECITALS

WHEREAS, diaDexus has technology and intellectual property related [*]

WHEREAS, Denka Seiken is engaged in the business of developing, manufacturing,
and supporting diagnostic tests and related products; and

WHEREAS, diaDexus and Denka Seiken wish to enter into an agreement under which
Denka Seiken will manufacture and supply diaDexus or its designees with [*]
                             diagnostic test kits, as set forth in more detail
herein, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and undertakings set forth in
this Agreement, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms not otherwise defined in this Agreement will have the meaning
set forth below:

1.1    “Affiliates” means, with respect to either Party, any person or entity
controlling, controlled by, or under common control with such Party. For the
purposes of this Section 1.1 only, “control” means (a) the possession, directly
or indirectly, of the power to direct the management or policies of a person or
entity, whether through the ownership of voting securities, by contract, or
otherwise, or (b) the ownership, directly or indirectly, of at least fifty
percent (50%) of the voting securities or other ownership interest of a person
or entity; provided that, if local law requires a minimum percentage of local
ownership in excess of fifty percent (50%), then control will be established by
direct or indirect beneficial ownership of one hundred percent (100%) of the
maximum ownership percentage that may, under such local law, be owned by foreign
interests.

1.2    “Certificate of Nonconformance” means a certificate of analysis signed
and dated by a person qualified and duly authorized by diaDexus to certify that
the results of assays conducted on an indicated shipment of Products under this
Agreement do not conform to the Specifications therefor and indicating the
reason(s) for nonconformance. The Certificate of Nonconformance shall include
without limitation a description of the pertinent assay(s) conducted, the date
on which it was (they were) conducted, and the results of the assay(s).

 

1



--------------------------------------------------------------------------------

 

1.3    “Confidential Information” shall mean all data, technical or industrial
information, financial information, commercial information, trade secrets and
know-how, which is disclosed or provided by either party (the “Disclosing
Party”) to the other party (the “Receiving Party”), directly or indirectly, and
which if disclosed in writing is designated as confidential information in
writing at the time of such disclosure or provision, or if disclosed orally is
designated as confidential information in writing within thirty (30) days after
such disclosure.

1.4    “Control” means, with respect to any information or an intellectual
property right, possession of the ability, whether arising by ownership or
license, to grant a license or sublicense to or under such information or right
without violating the terms of any written agreement with any Third Party.

1.5    “Critical Components” means those certain materials specified in Exhibit
1.5.

1.6    “Denka Seiken Technology” means the Denka Seiken Patent Rights and Denka
Seiken Know-How, as defined below:

(a)    “Denka Seiken Patent Rights” means any and all Patent Rights covering the
Denka Seiken Know-How necessary or useful solely for the development,
manufacture and/or supply of Products by Denka Seiken, including but not limited
to the patents and patent applications listed on Exhibit 1.6.

(b)    “Denka Seiken Know-How” means the technology, information, expertise,
data, skills, processes, methods, know-how, trade secrets, and/or experience,
including, without limitation, formulas and specifications, whether patentable
or not, that are Controlled by Denka Seiken at anytime during the Term and are
necessary or useful solely for the development, manufacture, and/or supply of
Products by Denka Seiken under this Agreement.

1.7    “Denka Seiken Territory” means [*]

1.8    “diaDexus Technology” means Intellectual property rights covering
Inventions, and the diaDexus Patent Rights and diaDexus Know-How, as defined
below:

(a)    “diaDexus Patent Rights” means any and all Patent Rights covering the
diaDexus Know-How necessary or useful solely for Denka Seiken to use the
Critical Components in the development, manufacture and/or supply of Products
under this Agreement, including but not limited to the patents and patent
applications listed on Exhibit 1.8.

(b)    “diaDexus Know-How” means the technology, information, expertise, data,
skills, processes, methods, know-how, trade secrets, and/or experience,
including, without limitation, formulas and specifications, whether patentable
or not, that are Controlled by diaDexus at anytime during the Term and that are
necessary or useful for Denka Seiken to use the Critical Components solely in
the development, manufacture, and/or supply of Products under this Agreement.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

 

1.9    “FDA” means the U. S. Food and Drug Administration and any successor
agency thereto.

1.10    “Invention” shall mean any discovery, invention, contribution, method,
finding, or improvement, whether or not patentable, and all related know-how,
that is conceived, reduced to practice, or otherwise developed by Denka Seiken,
either solely or jointly with diaDexus, during the Term, or under the Material
Transfer Agreement dated November 1, 2005, that relates to diaDexus Technology,
Critical Components, and/or Products. For the purpose of clarification, the term
“Invention” shall include without limitation any and all improved or modified
versions of Critical Components and/or Products.

1.11    “Lot” means a particular manufacturing run of Products.

1.12    “Manufacturing Facility” means Denka Seiken’s [*]                 
facility located at [*]

1.13    “Patent Right” means: (i) all issued and existing patents, including any
extensions, supplemental protection certificates, registrations, confirmations,
reissues, reexaminations, or renewals thereof; and (ii) all pending
applications, including any provisional applications, converted provisional
applications, continuing prosecution applications, and continuation, divisional,
or continuation-in-part applications thereof, for any of the foregoing.

1.14    “Products” shall mean [*]                      diagnostic test reagents
and/or kits as further described in Exhibit 1.14, as may be amended from time to
time in writing by the Parties.

1.15    “Purchase Order” shall have the meaning assigned to it in Section 2.7.

1.16    “Specification” means the written specifications for a Product to be
developed, manufactured, and supplied under this Agreement, as set forth in
Exhibit 1.16, which may be modified from time to time in accordance with
Section 2.3(b) or by mutual written agreement of the Parties in accordance with
this Agreement. For the purposes of clarification, the Specification shall be
included in the definition of diaDexus Know-How.

1.17    “Term” shall have the meaning set forth in Section 9.1.

1.18    “Test” means a sufficient amount of Product to conduct an analysis of
one sample [*]

1.19    “Third Party” means any person or entity other than Denka Seiken,
diaDexus, or Affiliates of either.

1.20    “Transfer Price” shall mean with respect to each Product, the price set
forth in Section 3.3.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

 

1.21    “Fiscal Year” shall mean each successive period of twelve months
beginning from April 1 ended March 31.

ARTICLE 2

SUPPLY

2.1    Terms and Conditions. All supply of Products by Denka Seiken shall be
subject to the terms and conditions of this Agreement. ANY TERMS OR CONDITIONS
OF ANY PURCHASE ORDER OR ACKNOWLEDGMENT GIVEN OR RECEIVED WHICH ARE ADDITIONAL
TO OR INCONSISTENT WITH THIS AGREEMENT SHALL HAVE NO EFFECT AND SUCH TERMS AND
CONDITIONS ARE HEREBY EXCLUDED AND REJECTED.

2.2    Development. In partial consideration for the payments set forth in
Section 3.2, Denka Seiken shall perform any and all tasks reasonably necessary
to prepare for supplying Products under this Agreement, including, without
limitation, development, manufacturing and quality control documentation,
training, travel by Denka Seiken personnel to diaDexus necessary for technology
transfer, and development of any and all necessary compliance documentation
required by the FDA and the International Standards Organization (“ISO”).
diaDexus shall provide samples, reagents, and consultation necessary for the
development of Products. Denka Seiken shall use its best efforts to complete the
development of Products for commercialization in the shortest possible time. The
development plan shall be set forth and attached to this Agreement as Exhibit
2.2 (the “Development Plan”). Denka Seiken shall establish a development team,
which shall work collaboratively and in consultation with diaDexus during the
development of Products. Denka Seiken shall appoint a representative of such
development team who shall meet with a representative of diaDexus via
teleconference no less than bimonthly to discuss the status of the development
progress, including without limitation any technical issues. Such
teleconferences shall include a suitable translator, as necessary; such person
to be Kevin Mangan or Yousuke Meguro, if available. Once a quarter, diaDexus may
request such that meetings may be held face to face at diaDexus.

2.3    Supply of Products and Development and Manufacturing Information.

(a)    Supply. Denka Seiken shall supply Products to diaDexus as set forth in
this Article 2.

(b)    Specifications. All Products supplied pursuant to Section 2.3(a) shall
comply with all applicable Specifications. After the Effective Date, if diaDexus
changes in writing the Specifications applicable to the product insert,
labeling, or the addition of other languages thereon, then Denka Seiken shall
implement such changes; provided, however, that diaDexus shall pay Denka Seiken
its actual cost, as demonstrated by invoices, to implement such changes, without
any mark-up or other surcharges; provided, further, that Denka Seiken shall
notify diaDexus in advance and in writing of such costs and diaDexus’ obligation
to reimburse Denka Seiken for such costs shall be subject to diaDexus’ approval,
in its sole discretion, of such costs in writing before Denka Seiken incurs any
such costs.

 

4



--------------------------------------------------------------------------------

 

(c)    Denka Seiken shall provide diaDexus with all formulations, manufacturing
procedures, validation criteria, validation testing procedures, equivalence
method tests, QC testing, and results as required for diaDexus to commercialize
Product, including without limitation that required for customer needs,
regulatory submissions, and quality systems.

2.4    Good Manufacturing Practices. Denka Seiken shall manufacture all Products
under this Agreement in compliance with applicable current Good Manufacturing
Practices and the Quality System Regulation for in vitro diagnostic devices, as
set forth in 21 Code of Federal Regulations Part 820 et seq., all applicable
requirements of Directive 98/79/EC for obtaining CE Marking of such Products,
and the In Vitro Diagnostics Directive (1VDD) ISO 13485:2003. All Products
manufactured by Denka Seiken pursuant to a Purchase Order shall be manufactured
at and supplied from the Manufacturing Facility, and Denka Seiken shall not,
without diaDexus’ prior written consent, manufacture Product at or supply
Product from any facility other than the Manufacturing Facility.

2.5    Forecasts. [*]

diaDexus shall provide Denka Seiken with a written [*]
                        forecast (“Forecast”) of the quantities of each Product
estimated by diaDexus to be ordered from Denka Seiken under this Agreement [*]
                    . The Forecast shall be updated by at least the [*]
                                         until such time that both Parties agree
that updating less frequently is acceptable; provided, however, that,
notwithstanding the foregoing, an updated Forecast shall be provided [*]
                                     of the Term. The Parties agree that the
Forecast is nonbinding and shall be used (a) by Denka Seiken for its production
planning purposes only and (b) for purposes of determining the Transfer Price to
be paid to Denka Seiken pursuant to Section 3.3.

2.6    Supply of Critical Components by diaDexus. [*]                      after
diaDexus files an application with the FDA for approval to sell Product in the
United States, and subject to Section 3.1, diaDexus shall supply Denka Seiken
with a quantity of Critical Components that diaDexus, in its sole good faith
estimation, believes will be sufficient to meet Denka Seiken’s needs under this
Agreement [*]                      manufacture of Products. Denka Seiken shall
request additional supplies of Critical Components in writing from diaDexus [*]
                     before Denka Seiken reasonably anticipates that it will
need such supplies to fulfill diaDexus’ orders for Products. Upon receipt by
Denka Seiken of Critical Components, Denka Seiken shall perform sufficient
incoming quality control (“iQC”) procedures on such Critical Components to
evaluate their suitability for use by Denka Seiken under this Agreement. The
Parties shall work together in good faith to agree on a protocol for such iQC
standard operating procedures within sixty (60) days after the Effective Date,
which procedures shall be set forth and attached to this Agreement as Exhibit
2.6 (the “Critical Components SOP”). Denka Seiken shall notify diaDexus in
writing of any deficiencies or defects in such Critical Components (the “iQC
Notice”), including, without limitation, a detailed description of such
deficiencies or defects and the identity of the specific Critical Components
with such deficiencies or defects. At diaDexus’ request, Denka Seiken shall at
its expense return such Critical Components to diaDexus within three (3) days
after receiving such request. diaDexus shall have the right to replace such
Critical Components to the extent it agrees that a deficiency or defect exists.
If diaDexus disagrees with Denka Seiken that such deficiency or defect exists,
the Parties shall cooperate in good faith to evaluate such Critical Components
and agree on whether they are acceptable for use by Denka Seiken under this
Agreement. If diaDexus fails to receive an iQC Notice within thirty (30) days
after Denka Seiken’s receipt of Critical Components, then such Critical
Components shall be conclusively deemed acceptable for use by Denka Seiken in
the manufacture of Products under this Agreement, and Denka Seiken shall have no
recourse or other remedy against diaDexus arising from any failure, deficiency,
or defect, of any kind or nature, relating to such Critical Components. Denka
Seiken shall use any and all such Critical Components solely in the manufacture
by Denka Seiken of Products under this Agreement, and shall keep written records
of the amounts used for each Lot. diaDexus shall have the right to audit Denka
Seiken’s use of Critical Components supplied under this Agreement.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

2.7    Purchase Orders. diaDexus shall use the standard form of purchase order
set forth in Exhibit 2.7 to request the manufacture of Products under this
Agreement for delivery to diaDexus by Denka Seiken (“Purchase Order”). During
the Term, diaDexus shall have the right to place a firm Purchase Order with
Denka Seiken for Products, setting forth the quantity of tests to be
manufactured by Denka Seiken during a specified period. Denka Seiken shall
accept any and all such Purchase Orders from diaDexus; provided, however, that
if Denka Seiken has insufficient Critical Components in inventory pursuant to
Section 2.6 to fulfill such entire Purchase Order, Denka Seiken shall only be
obligated to fulfill that portion for which it has sufficient Critical
Components. Denka Seiken shall use its best efforts to fulfill all Purchase
Orders within sixty (60) days after receipt by Denka Seiken, but in no event
later than ninety (90) days after such receipt, unless the Purchase Order
received from diaDexus expressly sets forth in writing a later completion date,
in which event Denka Seiken shall fulfill the Purchase Order on such later date.
Denka Seiken shall notify diaDexus in writing within seven (7) days after
receipt of a Purchase Order if Denka Seiken will be unable to fill any amount(s)
of such Purchase Order, provided that such notice will not waive any of the
supply obligations of Denka Seiken under this Agreement. All shipments shall be
in compliance with Section 2.10, and will include information related to Denka
Seiken’s handling charges, direct shipping costs, and Lot number tracking.

2.8    Product Inspection.

(a)    Product Release Criteria. At the sole discretion of diaDexus, within ten
(10) days after a Lot is ready for testing, Denka Seiken shall either (i) test
each such Lot for compliance with any and all applicable Specifications or
(ii) provide to diaDexus Tests from each Lot in a quantity sufficient, in
diaDexus’ sole good faith discretion, for diaDexus to test and qualify the
Products. If Denka Seiken is the Party testing a Lot, (A) the cost of the
Products used by Denka Seiken for its testing shall be borne by Denka Seiken and
(B) Denka Seiken shall promptly provide diaDexus in writing any and all such
test results and data (the “Test Results”) and, at diaDexus’ request, Products
from such Lot shall be provided to diaDexus for the purpose of verifying such
Test Results.

(b)    Replacement Product. If either Denka Seiken or diaDexus determines,
pursuant to Section 2.7, that a Lot or Product does not comply with all of the
applicable Specifications including Product release criteria and shelf life,
then Denka Seiken shall replace such Lot or Product at no cost or expense to
diaDexus. As between the Parties, diaDexus’ sole remedy for claims referred to
in this Section 2.8 shall in no event exceed such replacement cost.

 

6



--------------------------------------------------------------------------------

 

(c)    Labeling. Denka Seiken shall clearly label, in accordance with
Section 4.1(a)(iii) and the Specifications, each Product for supply hereunder
with a unique Lot number, part number, description of contents, shelf life, bar
coding, multi-language label (if applicable), and other identifying information,
as applicable.

(d)    Inspection of Denka Seiken Facilities. diaDexus shall have the right, at
reasonable times during normal business hours and upon request made upon
reasonable prior notice to Denka Seiken, to inspect the Manufacturing Facility
and any facilities used for storing the Products for diaDexus, and Denka
Seiken’s batch records, work-in-progress, raw materials, production, and storage
records for the Products supplied to diaDexus under this Agreement. Denka Seiken
shall cooperate in good faith with all requests for inspection or information
from the FDA.

(e)    Technical Contacts. Within thirty (30) days after the Effective Date,
each Party shall notify the other Party in writing of the names, telephone
numbers, fax numbers, and e-mail addresses of at least one person to serve as
the Party’s technical contact under this Agreement and at least one person to
serve as the Party’s business contact under this Agreement. A Party may change
its business or technical contacts at any time with written notice to the other
Party.

2.9    Product Warranties. Denka Seiken warrants that the Products supplied by
Denka Seiken hereunder will: (i) conform to the applicable Specifications
including shelf life at the time of shipment of the Products by Denka Seiken;
and (ii) be free of any manufacturing defects. Denka Seiken further represents
and warrants that title to all Products supplied by Denka Seiken hereunder shall
pass to diaDexus free and clear of all security interests, liens, and other
encumbrances.

2.10    Shipment; Handling Fees. All Products delivered pursuant to the terms of
this Agreement shall be suitably packed for shipment by Denka Seiken in
accordance with the applicable Specifications, marked for shipment to diaDexus,
and shipped [*]                                         . Such packing, and the
manner of shipment, shall be sufficient to prevent damage, contamination, or
degradation during shipment and during unpacking at the destination. All
freight, insurance, and other shipping expenses from the point of shipment shall
be borne [*]                     . The carrier shall be selected by diaDexus.
Denka Seiken shall use all reasonable commercial efforts to ship quantities of
Product for delivery on the dates specified in the applicable Purchase Order.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

 

2.11    Inspection and Rejection.

(a)    Nonconforming Shipments. If within thirty (30) days after receipt of a
shipment of Product, diaDexus finds that the Product does not comply with the
applicable Specifications in effect at the time of shipment, diaDexus shall
provide Denka Seiken with a Certificate of Nonconformance for said shipment,
such Certificate of Nonconformance to include a written statement specifying the
nature and basis for the claim. diaDexus shall also return such nonconforming
Product in accordance with Denka Seiken’s reasonable instructions, at Denka
Seiken’s expense; provided that diaDexus may retain a reasonable sample thereof
solely for further testing. Denka Seiken shall cooperate to solve such a claim
in good faith as quickly as possible.

(b)    Third Party Verification. If, within a period of thirty (30) days after
Denka Seiken’s receipt of a Certificate of Nonconformance, Denka Seiken is
unable to verify that the applicable Product failed to conform to the
Specifications at the time of original delivery by Denka Seiken to the carrier,
then the matter shall be submitted to and be finally decided by a nationally
recognized independent testing laboratory if requested by either Party;
provided, however, that if Denka Seiken has, at its sole cost and expense,
replaced such Product with Product acceptable to diaDexus, then no such
independent laboratory testing under this Section 2.11 (b) and Section 2.1 l(c)
shall be required unless diaDexus determines, at its sole good faith discretion,
that there is a trend of Products that fail or do not comply with the applicable
Specifications. This laboratory shall be selected by Denka Seiken and approved
in writing by diaDexus, such approval not to be unreasonably withheld and not to
be delayed more than ten (10) days, if not otherwise agreed in writing by both
Parties within five (5) days of either Party’s request.

(c)    Third Party Testing. diaDexus shall send a sample of the nonconforming
shipment and a copy of the Certificate of Nonconformance to such testing
laboratory within ten (10) days after either Party’s written request. Such
testing laboratory shall be requested by the Parties to complete its testing and
to render its written decision, supported by its description of procedures and
basis for its findings within thirty (30) days after being engaged to perform
said testing. Each Party, at its own expense, shall reasonably assist and
cooperate with such laboratory in performing such testing by making available
such documentation, facilities, reagents, and other materials as the laboratory
may request of the Party. The Parties agree that the written decision of such
testing laboratory shall be accepted as final and binding. In case the
laboratory test proves that the relevant Product did not comply with the
Specifications at the time of delivery by Denka Seiken to the carrier, then all
cost and expense of transportation, shipping, insurance, and the like related to
the testing shall be paid by Denka Seiken.

(d)    Credit or Refund. In the event that Product supplied by Denka Seiken
under the terms of this Agreement is determined to be nonconforming Product,
Denka Seiken shall reimburse diaDexus for the full purchase price paid to Denka
Seiken, if any, for such nonconforming Product.

2.12    Product Support,

(a)    Support.

(i)    diaDexus and its distributors of Products shall provide first-call direct
customer support and product complaint handling for all Products under this
Agreement, subject to this Section 2.12.

 

8



--------------------------------------------------------------------------------

 

(ii)    If diaDexus and its distributors are unable to provide sufficient
support pursuant to Section 2.12(a)(i) because the product complaint or customer
support issue falls within the technical expertise of Denka Seiken, Denka
Seiken, at its expense and at the request of diaDexus, shall assist diaDexus
with any such product complaint or customer support issue. Denka Seiken shall
dedicate sufficient personnel to provide the support set forth in this
Section 2.12(a), including answering calls from diaDexus. For messages received
from diaDexus during nonworking hours at Denka Seiken, Denka Seiken shall
contact diaDexus as soon as possible on the next day that Denka Seiken resumes
work, but in no event more than two (2) business days after Denka Seiken resumes
work.

2.13    Invoicing.

(a)    diaDexus shall submit invoices to Denka Seiken for Critical Components,
including shipping and handling charges pursuant to Section 2.10. diaDexus shall
send all invoices to Denka Seiken’s address for notices hereunder or such other
address as designated by Denka Seiken in writing. The invoice shall separately
itemize any insurance, taxes, handling fees, or other costs incident to the
transfer(s) or shipment(s) initially paid by diaDexus but to be borne by Denka
Seiken pursuant to this Agreement.

(b)    Denka Seiken shall submit invoices for Products, including shipping and
handling charges pursuant to Section 2.10, to diaDexus for Products produced for
sale pursuant to a Purchase Order no earlier than the date that diaDexus
receives from Denka Seiken such Products. Denka Seiken shall send all invoices
to diaDexus’ address for notices hereunder or such other address as designated
by diaDexus in writing, and each such invoice shall state the aggregate and
applicable unit Transfer Prices, pursuant to Section 3.3, for the Products
invoiced. The invoice shall separately itemize any insurance, taxes, handling
fees, or other costs incident to the transfer(s) or shipment(s) initially paid
by Denka Seiken but to be borne by diaDexus pursuant to this Agreement.

ARTICLE 3

PAYMENTS

3.1    Payment for Critical Components. Subject to this Section 3.1, Denka
Seiken shall pay to diaDexus [*]                                     . diaDexus,
in its sole discretion, may change the price of Critical Components; provided,
however, that any such change in price of Critical Components shall be reflected
by an equal change in the Transfer Prices set forth in Section 3.3. [*]

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

 

[*]

3.2    [*]

(a)    [*]

(b)    [*]

3.3    Transfer Price. For all Products ordered via Purchase Orders, diaDexus
shall pay to Denka Seiken the Transfer Price for all such Products shipped by
Denka Seiken under this Agreement, as set forth in the table below, unless
modified in accordance with Section 3.1.

[*]

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

 

[*]

Notwithstanding the end of the Fiscal Year adjustment described above, diaDexus
shall make full payment to Denka Seiken for all Products, including Transfer
Prices pursuant to this Section 3.3 and handling fees or other costs to be paid
by diaDexus pursuant to Section 2.10, within thirty (30) days after diaDexus
receives an undisputed invoice from Denka Seiken pursuant to Section 2.l3(b).

Diadexus and Denka Seiken shall negotiate in good faith reasonable commercial
compensation for the Critical Components and a transfer price for the controls
and calibrators described in Exhibit 1.14.

diaDexus shall consider in good faith volume-wise discount for the Critical
Components in a similar scheme stipulated for the Transfer Price for Products
based on scale and cost of the production of the Critical Components.

3.4    Mode of Payment. All payments shall be made by check or direct wire
transfer of U.S. Dollars in immediately available funds in the requisite amount
to such bank account as the receiving Party may from time to time designate by
written notice to the other Party.

3.5    Late Payment. Any payments or portions thereof due under this Agreement
that are not paid when due shall bear interest equal to the lesser of the prime
rate as reported by the Chase Manhattan Bank, New York, New York, on the date
such payment is due, plus an additional two percent (2%), or the maximum rate
permitted by law if lower, calculated based on the number of days after a Party
provides the other Party with written notice that the payment is past due. This
Section 3.5 shall in no way limit any other remedies available to either Party.

ARTICLE 4

LICENSES

4.1    Grant to Denka Seiken.

(a)    Research and Manufacturing License. Subject to the terms and conditions
of this Agreement, diaDexus hereby grants to Denka Seiken, during the Term, a
non-exclusive license [*] , without the right to grant sublicense rights:

(i)    under the diaDexus Technology, solely to make and use Products, for the
purpose of developing Products exclusively on behalf of diaDexus under this
Agreement;

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

 

(ii)    under the diaDexus Technology, solely to make Products, for the purpose
of supplying Products exclusively to diaDexus, or to a customer or designee of
diaDexus, under this Agreement; and

(iii)    under the diaDexus Trademarks, to label Product solely upon the request
of diaDexus; provided that all representations of diaDexus Trademarks that Denka
Seiken intends to use if not previously approved by diaDexus as provided in this
Section 4.1(a)(iii), will first be submitted to diaDexus for approval, such
approval not to be unreasonably withheld.

(b)    [*]

4.2    Grant to diaDexus. Subject to the terms and conditions of this Agreement,
Denka Seiken hereby grants to diaDexus:

(a)    an exclusive, worldwide [*]                                         
perpetual license, with the right to grant sublicense rights, under the Denka
Seiken Technology, solely to use, sell, offer for sale, and import Products.

(b)    [*]

4.3    [*]

4.4    [*]

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

 

[*]

4.5    No Other Rights. Except for the rights expressly granted under this
Agreement, no right, title, or interest of any nature whatsoever is granted by
either Party to the other Party. diaDexus and Denka Seiken retain all rights,
exclusively and worldwide, [*]

ARTICLE 5

INTELLECTUAL PROPERTY RIGHTS

5.1    Ownership. As between the Parties, subject only to the licenses set forth
in Section 4.1, diaDexus shall retain all right, title, and interest in and to
the diaDexus Technology and Products. Denka Seiken shall promptly provide
written notice to diaDexus of any and all Inventions. [*]

5.2    Patent Rights Prosecution and Maintenance.

(a)    diaDexus, at diaDexus’ expense, shall have the right, but not the
obligation, to control the prosecution and maintenance of the diaDexus Patent
Rights.

(b)    diaDexus shall control the prosecution and maintenance of any patents and
patent applications claiming or covering any Inventions worldwide. [*]

Each Party will copy the other Party on correspondence associated with the
Invention from any patent office. Each Party will cooperate, in all reasonable
ways, in connection with the prosecution of all such patent applications and
maintenance of all such patents. Denka Seiken shall make available to diaDexus
or its authorized attorneys, agents, or representatives such of its employees or
consultants as Denka Seiken in its reasonable judgment deems necessary in order
to assist diaDexus with the prosecution and maintenance of such patents.
diaDexus shall make available to Denka Seiken or its authorized attorneys,
agents, or representatives such of its employees or consultants as diaDexus in
its reasonable judgment deems necessary in order to assist Denka Seiken with the
prosecution and maintenance of such patents.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------

 

5.3    Enforcement.

(a)    At any time during the Term, if a Party determines that a Third Party is
or may be infringing any patent, or may have misappropriated any other right,
within the diaDexus Technology or the Denka Seiken Technology, the Party making
such determination shall promptly provide written notice to the other Party
thereof.

(b)    diaDexus, at diaDexus’ expense, shall have the right, but not the
obligation, to enforce all of the rights in the diaDexus Technology.

(c)    Denka Seiken, at Denka Seiken’ expense, shall have the right, but not the
obligation, to enforce all of the rights in the Denka Seiken Technology.

(d)    In the event that diaDexus enforces a right pursuant to this Section 5.3,
Denka Seiken and its Affiliates, if applicable and wherever possible, shall
cooperate fully with diaDexus in such enforcement, including without limitation
by joining as a party plaintiff and executing such documents as diaDexus may
reasonably request.

(e)    In the event that Denka Seiken enforces a right pursuant to this
Section 5.3, diaDexus and its Affiliates, if applicable and wherever possible,
shall cooperate fully with Denka Seiken in such enforcement, including without
limitation by joining as a party plaintiff and executing such documents as Denka
Seiken may reasonably request.

5.4    Allocation of Recovery.

(a)    Any recovery awarded by a court of competent jurisdiction or final resort
in an unreversed, unappealed, or unappealable decision or judgment from an
action by diaDexus to enforce any right within the diaDexus Technology shall be
first applied to reimburse diaDexus’ unreimbursed expenses, and then Denka
Seiken’s unreimbursed expenses, including without limitation reasonable
attorney’s fees and court costs. Any remaining amount of such damages or other
monetary awards shall then be applied between the Parties in such action or
proceeding on a pro rata basis based upon such Parties’ respective out-of-pocket
expenses directly associated with such action or proceeding.

(b)    Any recovery awarded by a court of competent jurisdiction or final resort
in an unreversed, unappealed, or unappealable decision or judgment from an
action by Denka Seiken to enforce any right within the Denka Seiken Technology
shall be first applied to reimburse Denka Seiken’ unreimbursed expenses, and
then diaDexus’s unreimbursed expenses, including without limitation reasonable
attorney’s fees and court costs. Any remaining amount of such damages or other
monetary awards shall then be applied between the Parties in such action or
proceeding on a pro rata basis based upon such Parties’ respective out-of-pocket
expenses directly associated with such action or proceeding.

 

14



--------------------------------------------------------------------------------

 

ARTICLE 6

CONFIDENTIALITY

6.1    Confidentiality Obligations. Each Party agrees that, for the Term and for
five (5) years thereafter, such Party will keep, and will ensure that its
officers, directors, employees, and agents keep, strictly confidential and will
not publish or otherwise disclose and will not use for any purpose except as
permitted under this Agreement any Confidential Information furnished to it by
the other Party pursuant to this Agreement (including, without limitation,
know-how of the disclosing Party); provided that, if any such Confidential
Information is disclosed orally, the disclosing Party shall provide the
receiving Party a written summary of such Confidential Information within thirty
(30) days after such initial oral disclosure. The foregoing confidentiality
obligations will not apply to any information to the extent that it can be
established by such receiving Party that such information:

(a)    was already known to the receiving Party as evidenced by its written
records, other than under an obligation of confidentiality, at the time of
disclosure;

(b)    was generally available to the public or was otherwise part of the public
domain at the time of its disclosure to the receiving Party;

(c)    became generally available to the public or otherwise becomes part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

(d)    was subsequently lawfully disclosed to the receiving Party by a Third
Party other than in contravention of a confidentiality obligation of such Third
Party to the disclosing Party; or

(e)    was developed or discovered by employees of the receiving Party or its
affiliates who had no access to the Confidential Information of the disclosing
Party, as evidenced by the receiving Party’s written records.

6.2    Permitted Disclosures. Subject to the prior written consent of the other
Party, which consent will not be unreasonably withheld or delayed, each Party
may disclose the other’s Confidential Information to the extent such disclosure
is reasonably necessary in filing or prosecuting patent applications,
prosecuting or defending litigation, advising investors and the investment
community of the results of the activities under this Agreement , complying with
applicable governmental regulations or court orders, or otherwise in performing
its obligations or exercising its rights under this Agreement. If a Party is
required to make any such disclosure of the other Party’s Confidential
Information, it will give reasonable advance notice to that other Party of such
disclosure requirement, will cooperate with the other Party in its efforts to
secure confidential treatment of such Confidential Information prior to its
disclosure, and, except to the extent inappropriate in the case of patent
applications, will use all reasonable efforts to secure confidential treatment
of such information prior to its disclosure (whether through protective orders
or confidentiality agreements or otherwise).

 

15



--------------------------------------------------------------------------------

 

6.3    Disclosure of Agreement Terms. Except to the extent required by law or as
otherwise permitted in accordance with this Section 6.3, neither Party shall
make any public announcements concerning this Agreement or publish its terms
without the prior written consent of the other Party. Notwithstanding the
foregoing, either Party shall have the right to disclose this Agreement or its
terms to the extent disclosure is required under applicable law, regulation, or
valid order of a court or other governmental body to which such Party is
subject, provided that such Party shall in good faith seek to minimize the
extent of such disclosure through a protective order or confidential treatment
order and, provided further, that such Party shall, as soon as practicable after
becoming aware of the need for such disclosure, give written notice to the other
Party of the need for such disclosure so that such other Party may (if it elects
and at its own cost) also seek a protective order or other confidential
treatment.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

7.1    Representations by Denka Seiken. Denka Seiken represents and warrants
that as of the Effective Date: (a) it is duly organized and validly existing
under the laws of the jurisdiction of its incorporation and has full corporate
power and authority to enter into this Agreement; (b) it has taken all corporate
actions necessary to authorize the execution and delivery of this Agreement and
the performance of its obligations under this Agreement; and (c) the performance
of its obligations under this Agreement do not conflict with, or constitute a
default under its charter documents, any contractual obligation of Denka Seiken,
or any court or administrative order.

7.2    Representations by diaDexus. diaDexus represents and warrants that, as of
the Effective Date: (a) it is duly organized and validly existing under the laws
of Delaware and has full corporate power and authority to enter into this
Agreement; (b) it has taken all corporate actions necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement; and (c) the performance of its obligations under this
Agreement do not conflict with, or constitute a default under its charter
documents, any contractual obligation of diaDexus, or any court order.

7.3    Disclaimer of Warranties. EXCEPT AS SPECIFICALLY SET FORTH IN THIS
ARTICLE 7 OR SECTION 2.9, NO PARTY MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR USE, NON-INFRINGEMENT, AND ANY OTHER STATUTORY WARRANTY.

ARTICLE 8

INDEMNITY

8.1    Indemnity by diaDexus. diaDexus hereby agrees to defend, indemnify, and
hold Denka Seiken, its employees, agents, and Affiliates harmless against any
and all Third Party claims, liabilities, losses, damages, or expenses,
(including, without limitation, attorney’s fees), to the extent resulting from,
arising out of, or connected with any inaccuracy, breach of, or nonfulfillment
of any covenant, representation, warranty, or agreement made by or any other
obligation of diaDexus contained in this Agreement. Notwithstanding the
foregoing, neither Denka Seiken nor its employees, agents, and Affiliates shall
be entitled to indemnification for any claim, liability, loss, cost, damage, or
expense to the extent caused by its or their own fraud, misrepresentation,
negligence, or malfeasance.

 

16



--------------------------------------------------------------------------------

 

8.2    Indemnity by Denka Seiken. Denka Seiken hereby agrees to defend,
indemnify, and hold diaDexus, its employees, agents, and Affiliates harmless
against any and all Third Party claims, liabilities, losses, damages, or
expenses, (including, without limitation, attorney’s fees), to the extent
resulting from, arising out of, or connected with: (i) any inaccuracy, breach
of, or nonfulfillment of any covenant, representation, warranty, or agreement
made by or other obligation of Denka Seiken contained in this Agreement, or
(ii) any products liability or negligence claim arising from the Products
produced under this Agreement. Neither diaDexus nor its employees, agents, and
Affiliates shall be entitled to indemnification for any claim, liability, loss,
cost, damage, or expense to the extent caused by its or their own fraud,
misrepresentation, negligence, or malfeasance.

8.3    Defense; Settlement. The indemnified party shall give the indemnifying
party reasonably prompt notice of any claims of Third Parties as to which it
proposes to demand indemnification hereunder. The indemnifying party shall have
the right to assume the good faith defense, compromise, or settlement of any
such claim (without prejudice to the right of the indemnified party to
participate in such defense) at its own expense through attorneys reasonably
acceptable to the indemnified party, but may not, without the prior written
consent of the indemnified party agree to (i) any injunctive relief or
restrictions affecting the indemnified party or (ii) any settlement which would
adversely affect the business or operations of the indemnified party, including,
without limitation, any admission of wrongdoing or fault by the indemnified
party. If the indemnifying party does not elect to defend such claim or suit
within ten (10) days after having received written notice thereof or fails to
prosecute its defense diligently, the indemnified party may at its sole
discretion defend against such claim or suit at the indemnifying party’s
expense. The indemnified party may thereafter elect to settle such claim or suit
or otherwise enter into a compromise with the claimant.

8.4    Damages; Costs. If damages and/or costs are awarded against the
indemnified party in any such claim or suit, whether or not Denka Seiken and/or
diaDexus conduct the defense of such claim or suit, the indemnifying party shall
indemnify and hold harmless the indemnified party for all such damages and/or
costs. All other costs and/or fees which result from the assertion of any such
claim or suit, including but not limited to attorneys fees, incurred by the
indemnified party in defense of any such claim or suit shall be reimbursed to
the indemnified party by the indemnifying party.

ARTICLE 9

TERM AND TERMINATION

9.1    Term. This Agreement will commence upon the Effective Date and, unless
earlier terminated pursuant to Sections 9.2 or 9.3, shall continue in effect
until [*]                      (the “Term”). The Term of this Agreement shall
[*]                                          unless a Party gives written notice
in accord with Section 10.6 prior to January 1 of the applicable year of
expiration.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

 

9.2    Termination for Cause. Either Party shall have the right to terminate
this Agreement if the other Party has materially breached the Agreement;
provided, however, that such terminating Party shall notify the breaching Party
in writing of such breach and, if such breach remains uncured thirty (30) days
after the date such notice was sent, the terminating Party shall have a right to
terminate the Agreement immediately by sending a written termination notice to
the breaching Party.

9.3    Consequences of Termination or Expiration.

(a)    Return of Materials. Upon termination or expiration of this Agreement
each Party will promptly return all records and materials in its possession or
control containing or comprising the other Party’s know-how or other
Confidential Information to which the former Party does not expressly retain
rights under this Agreement. For the purpose of clarification, upon termination
or expiration of this Agreement, Denka Seiken shall return all Critical
Components and ship all Products in its possession to diaDexus or diaDexus’
designee, or, at diaDexus’ discretion, shall destroy such Critical Components
and/or Products and certify such destruction in writing to diaDexus.

(b)    Accrued Liability. Termination or expiration of this Agreement for any
reason shall not release either Party from any liability which at the time of
such termination or expiration has already accrued to the other Party prior to
such time. Such termination or expiration will not relieve a Party from accrued
payment obligations or from obligations which are expressly indicated in this
Agreement to survive termination or expiration of this Agreement.

(c)    Survival. The following Articles and Sections of this Agreement shall
survive its termination or expiration: Articles 6, 8, and 10 and Sections 2.9,
4.2, 5.1, 7.3, and 9.3.

ARTICLE 10

GENERAL PROVISIONS

10.1    Relationship of the Parties. The Parties are independent contractors.
Nothing in this Agreement is intended or will be deemed to constitute a
partnership, agency, or employer-employee relationship between the Parties.
Neither Party will incur any debts or make any commitments for the other Party.

10.2    Assignments. Except as expressly provided herein, neither this Agreement
nor any interest under this Agreement will be assignable, nor any other
obligation delegable, by a Party without the prior written consent of the other
Party; provided, however, that diaDexus shall have the right to assign and
otherwise transfer this Agreement as a whole without consent to any successor
that acquires all or substantially all of the business or assets of diaDexus by
way of merger, consolidation, other business reorganization, or the sale of
stock or assets, provided that diaDexus notifies Denka Seiken in writing of such
assignment, and such successor agrees in writing to be bound by the terms and
conditions of this Agreement. This Agreement shall be binding upon successors
and permitted assigns of diaDexus. Any assignment not in accordance with this
Section 10.2 will be null and void.

 

18



--------------------------------------------------------------------------------

 

10.3    Entire Agreement of the Parties; Amendments. This Agreement constitutes
and contains the entire understanding and agreement of the Parties respecting
the subject matter of this Agreement and cancels and supersedes any and all
prior and contemporaneous negotiations, correspondence, understandings, and
agreements between the Parties, whether oral or written, regarding such subject
matter. No waiver, modification, or amendment of any provision of this Agreement
will be valid or effective unless made in writing and signed by the Parties.

10.4    Interpretation. The captions to this Agreement are for convenience only,
and are to be of no force or effect in construing or interpreting any of the
provisions of this Agreement. All references in this Agreement to the singular
shall include the plural where applicable, and all references to gender shall
include both genders and the neuter. Unless otherwise specified, references in
this Agreement to any article shall include all sections, subsections, and
paragraphs in such article; references in this Agreement to any section shall
include all subsections and paragraphs in such section; and references in this
Agreement to any subsection shall include all paragraphs in such subsection. All
references to days in this Agreement shall mean calendar days, unless otherwise
specified.

10.5    Governing Law; Dispute Resolution.

(a)    If there arises, at any time during the Term, a dispute between the
Parties relating to any aspect of this Agreement or a Party’s performance
hereunder, and such dispute is not resolved by informal discussion of the
Parties within 15 business days after each Party is notified of such dispute,
the dispute shall be immediately referred to the CEO of diaDexus and General
Manager of Int’l Sales and Business Development Department of Denka Seiken. Upon
such referral, these two individuals shall immediately undertake good faith
discussions, and shall be empowered to reach a prompt, final resolution of the
issue that shall be binding upon both Parties. If these two individuals do not
resolve the dispute within 30 days after such referral, the matter will be
resolved pursuant to the procedures described in Sections 10.5(b)–(e).

(b)    The Parties agree that any discussion pursuant to Section 10.5(a) will
constitute settlement negotiations for purposes of the United States, federal
and state rules of evidence and will be treated as non-discoverable,
confidential and privileged communication by the Parties. No stenographic,
visual or audio record will be made of such discussions.

(c)    In the event that any dispute with respect to the terms, conditions,
construction or breach of this Agreement shall arise among the Parties, and such
dispute shall not be resolved by the procedures described in Section 10.5(a),
then, in that event, either Party may notify the other Party that such dispute
shall be submitted to arbitration by a panel of three arbitrators in San
Francisco County, California, or such at other place as the Parties may mutually
agree. The jurisdiction of the arbitrators shall be exclusive, except as shall
be expressly provided otherwise in this Agreement. Both Parties consent to the
jurisdiction and venue of the arbitration panel in San Francisco County,
California. The arbitrators shall conduct their proceedings in English in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, or such other rules with respect to fees, procedural and other
matters as the Parties or the arbitrators shall agree.

 

19



--------------------------------------------------------------------------------

 

(d)    Within 30 days after a notice for arbitration given by either Party in
accordance with in Section 10.5(c), each Party shall give written notice to the
other Party of their choice of an independent arbitrator. Such person need not
be an attorney. Within 30 days thereafter, the two arbitrators so chosen shall
determine a third arbitrator who shall act as chairman of the arbitration panel.
The arbitrators shall be qualified, neutral, disinterested, unbiased and
independent of the Parties and others having any known interest in the outcome,
shall abide by the American Bar Association and AAA Code of Ethics for neutral
arbitrators. The arbitrators shall render a decision within 60 days of
appointment. Any award rendered by the arbitrators shall be final, conclusive
and binding on the Parties and there shall be no right of appeal therefrom.
Judgment upon the award rendered by the arbitrators may be entered by any court
having jurisdiction thereof, and both Parties consent to the non-exclusive
jurisdiction of the United States District Court for the Northern District of
California for the purpose of enforcing any award of the arbitrators. All costs
of the proceeding, including attorney’s fees, shall be paid by the
non-prevailing Party, or as otherwise agreed to by the Parties.

(e)    This Agreement will be governed by and interpreted in accordance with the
laws of the State of California, applicable to contracts entered into and to be
performed wholly within the State of California, excluding conflict of laws
principles that would result in the application of the laws of any jurisdiction
other than the State of California.

10.6    Notices and Deliveries. Any notice, request, delivery, approval, or
consent required or permitted to be given under this Agreement will be in
writing and will be deemed to have been sufficiently given if delivered in
person, transmitted by telecopier (receipt verified) or by express courier
service (signature required) or five (5) days after it was sent by registered
letter, return receipt requested (or its equivalent), provided that no postal
strike or other disruption is then in effect or comes into effect within two
(2) days after such mailing, to the Party to which it is directed at its address
or facsimile number shown below or such other address or facsimile number as
such Party will have last given by notice to the other Party.

If to Denka Seiken, addressed to:

Denka Seiken

3-4-2 Nihonbashi Kayabacho

Chuo-ku, Tokyo 103-0025, Japan

Attn.: General Manager of Int’l Sales and Business Development

Fax:    +81-3-3669-9390

 

20



--------------------------------------------------------------------------------

 

If to diaDexus, addressed to:

diaDexus, Inc.

343 Oyster Point Boulevard

South San Francisco, California 94080

United States of America

Attn.: Chief Executive Officer

Fax: (650) 246-6499

10.7    Limitation of Liability. EXCEPT WITH RESPECT TO UNAUTHORIZED
EXPLOITATION OF THE OTHER PARTY’S INTELLECTUAL PROPERTY RIGHTS OR BREACH OF THE
CONFIDENTIALITY OR INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT, IN NO EVENT WILL
ANY PARTY OR ANY OF ITS RESPECTIVE AFFILIATES BE LIABLE TO THE ANY OTHER PARTY
OR ANY OF ITS AFFILIATES FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL,
EXEMPLARY, OR PUNITIVE DAMAGES, WHETHER IN CONTRACT, WARRANTY, TORT, NEGLIGENCE,
STRICT LIABILITY, OR OTHERWISE, INCLUDING BUT NOT LIMITED TO, LOSS OF PROFITS OR
REVENUE OR CLAIMS OF CUSTOMERS OF ANY OF THEM OR OTHER THIRD PARTIES FOR SUCH
DAMAGES.

10.8    Force Majeure. No delay or failure in performance by a Party under this
Agreement shall be considered a breach of this Agreement if and to the extent
caused by occurrences beyond the reasonable control of the Party affected and
without such Party’s fault or negligence, including but not limited to acts of
God, embargoes, governmental restrictions, strikes or other concerted acts of
workers, fire, earthquake, flood, tornadoes, explosion, riots, wars, civil
disorder, acts of terrorism, rebellion, sabotage or other causes; provided that
the affected Party notifies the unaffected Party immediately as soon as
reasonably possible and resumes performance hereunder as soon as reasonably
possible following cessation of such force majeure event; and provided further
that no such delay or failure in performance shall continue for more than three
(3) months. Any time for performance hereunder shall be extended by the actual
time of delay caused by the occurrence, provided that the Party affected by such
event uses reasonable efforts to overcome such delay. In the event that a delay
or failure in performance by a Party under this Section 10.8 continues longer
than three (3) months, the other Party may terminate this Agreement in
accordance with the terms and conditions of Section 9.2.

10.9    Waiver. A waiver by any Party of any of the terms and conditions of this
Agreement in any instance will not be deemed or construed to be a waiver of such
term or condition for the future, or of any subsequent breach of this Agreement.
All rights, remedies, undertakings, obligations, and agreements contained in
this Agreement will be cumulative and none of them will be in limitation of any
other remedy, right, undertaking, obligation, or agreement of either Party.

10.10    Severability. If any provision of any provision of this Agreement shall
be found by a court to be void, invalid, or unenforceable, the same shall be
reformed to comply with applicable law or stricken if not so conformable, so as
not to affect the validity or enforceability of this Agreement; provided that no
such reformation or striking shall be effective if the result materially changes
the economic benefit of this Agreement to either Party. In the event that any
provision of this Agreement becomes or is declared by a court of competent
jurisdiction to be void, invalid, or unenforceable, and reformation or striking
of such provision would materially change the economic benefit of this Agreement
to either Party, the Parties shall modify such provision in accordance with
Section 10.3 to obtain a legal, valid, and enforceable provision and provide an
economic benefit to the Parties that most nearly effects their intent on
entering into this Agreement.

 

21



--------------------------------------------------------------------------------

 

10.11    Compliance with Laws. Notwithstanding anything to the contrary
contained herein, all rights and obligations of diaDexus and Denka Seiken are
subject to prior compliance with, and each Party shall comply with, all U.S. and
foreign export and import laws, regulations, and orders, and such other United
States and foreign laws, regulations, and orders as may be applicable, including
obtaining all necessary approvals required by the applicable agencies of the
governments of the United States and foreign jurisdictions.

10.12    No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.

10.13    Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, any one of which need not contain the signature of more
than one Party but all such counterparts taken together will constitute one and
the same agreement.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the Effective Date, each copy of
which will for all purposes be deemed to be an original.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

 

DIADEXUS, INC.     DENKA SEIKEN By:  

/s/ Patrick Piewman

    By:  

/s/ Michio Ohtake

Name:  

Patrick Piewman

    Name:  

Michio Ohtake

Title:

 

President & CEO

   

Title:

 

President

Date:  

March 27, 2007

    Date:  

March 26, 2007

 

23



--------------------------------------------------------------------------------

EXHIBIT 1.6

DENKA SEIKEN PATENT RIGHTS

[*]

Initials: diaDexus PP / Denka Seiken KM

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

E-1



--------------------------------------------------------------------------------

 

EXHIBIT 1.5

CRITICAL COMPONENTS

[*]

diaDexus PP / Denka Seiken KM

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

E-2



--------------------------------------------------------------------------------

 

EXHIBIT 1.8

DIADEXUS PATENT RIGHTS

[*]

Initials: diaDexus PP / Denka Seiken KM

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

E-3



--------------------------------------------------------------------------------

 

EXHIBIT 1.14

PRODUCTS

[*]

Initials: diaDexus PP / Denka Seiken KM

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

E-4



--------------------------------------------------------------------------------

 

Initials: diaDexus PP / Denka Seiken KM

 

E-5



--------------------------------------------------------------------------------

 

EXHIBIT 1.16

SPECIFICATION

 

Element

   Design inputs

[*]

   [*]

Initials: diaDexus PP / Denka Seiken KM

 

[*] Two pages have been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portion.

 

E-6



--------------------------------------------------------------------------------

 

EXHIBIT 2.2

DEVELOPMENT PLAN AND TIMELINE

SEE ATTACHED

Initials: diaDexus PP / Denka Seiken KM

 

E-8



--------------------------------------------------------------------------------

 

[*]

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

 

EXHIBIT 2.6

CRITICAL COMPONENTS SOP

[*]

Initials: diaDexus PP / Denka Seiken KM

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

E-9



--------------------------------------------------------------------------------

 

EXHIBIT 2.7

PURCHASE ORDER

 

LOGO [g108168g41h41.jpg]

        

343 Oyster Point Boulevard

  

Phone

(650)246-6400

  

P.O.  

Number  

    

 

Supplier Name                                                            

     

Contact                                                                         

   Phone                                                                   

Address                                                                         

   Fax                                                                         

City                                                       

 

State

       ZIP                                                                      
  

Item
#   QTY   Units   Catalog
Number   Part No.
(GMP)   COA/COC
Required   Inspection
Required   Need
MSOS   Chemical / 
Reagent    Lab
Supply   Other    Description    Unit
Price      Total
Cost        

1

                                                                             

2

                                                                               
                                         
Subtotal
  
                                                                               
                     
  Sales
Tax   
                                                                                
   

 

Facilities Manager

                             

 

Freight

 

  

 

                                                                                
     Total                     

 

Requested by  

       Date             

Director/VP (> $10,000)  

       Date           Date of Order       

CEO(> $20,000)  

       Date           Ordered by       

Initials: diaDexus PP / Denka Seiken KM

 

E-10